Order entered on February 4, 1969, unanimously affirmed, without costs and without disbursements. No opinion. Order entered on February 4, 1969, unanimously affirmed, without costs and without disbursements. No opinion. Order of February 14, 1969, granted defendants’ motion for a retaxation of costs, unanimously modified on the law and the facts to the extent of allowing the- cost of the preparation of the master sheets and brief *897in connection with the offset process, in the total sum of $81.40, and otherwise affirmed, without costs and without disbursements. The procedure in preparing the offset makes this expense a necessary one. Order entered on February 4, 1969, unanimously affirmed, without costs and without disbursements. No opinion. Concur—Capozzoli, J. P., Tilzer, Markewich, Nunez and McNally, JJ.